Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites that the elongate cylindrical body has a closed and “impenetrable” distal end (line 2).  It is unclear what level of impenetrability is meant by “impenetrable” - impenetrable by a needle, impenetrable by a bullet, impenetrable by forceps?  The specification does not provide any guidance on how broadly this word should be interpreted, thus rendering claim 1 and its dependents indefinite.  
The specification does disclose that the body can be made of a hard material such as metal or a soft material such as rubber or silicone (¶[0152]).  Each of these materials can be easily constructed to be impenetrable by a blunt surgical tool such as forceps; but less easily for a sharp tool in the case of rubber or silicone.  For the purpose of this examination, and considering that the body is intended to protect a user from the forceps (¶[0151]), the word “impenetrable” is considered to mean - impenetrable by a blunt surgical tool such as forceps.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalfon (US 2,562,617).
Regarding claim 1, Kalfon discloses a sleeve insertion tool (cap 10 is a structure capable of functioning as a tool for inserting some appropriately sized and shaped sleeve over some appropriately sized and shaped structure) comprising: an elongate cylindrical body (cylindrical at section 42) having a closed and impenetrable (“metal” - col. 1, lines 22-29) distal end (12), an open proximal end (proximal end of 42), and an inner chamber (enclosed interior space within 10) extending from the proximal end toward the distal end; a jaw cavity (interior of 12)forming part of the inner chamber and  located at the distal end of  the body; and a protective sleeve (14) receivable within the inner chamber and defining an aperture (defined by 24) at a distal end thereof, wherein an end effector with one or more jaw members is receivable within an interior of the protective sleeve and the one or more jaw members are extendable through the aperture of the protective sleeve and receivable into the jaw cavity (a 
Regarding claim 3, one or more longitudinal slots (48/50; Figure 5) are defined in the body and extend from the proximal end toward the distal end.
Regarding claim 4, a sleeve stop (40; or corner structure defined between 42 and 12 at 40 in Figure 2) is defined within the inner chamber and provides a transition surface between the inner chamber and the jaw cavity.
Regarding claim 5, the distal end of the protective sleeve engages the sleeve stop when the protective sleeve is received within the inner chamber (evident from Figure 2).
Regarding claim 6, the sleeve stop exhibits an arcuate conical cross-section (interior surface of dome 12 which forms part of the corner at 40 in Figure 2).
Regarding claim 7, a cap (30) is positioned within the jaw cavity (Figure 2).
Regarding claim 8, the cap comprises a hemispherical structure (col. 3, line 12 - it matches the shape of hemispherical dome 12; Applicant has not recited that the hemispherical structure extends 360 degrees around a longitudinal axis of the body or other more narrowing language that would define over a structure such as member 30) and the one or more jaw members are receivable within the hemispherical structure (an appropriately sized and shaped forceps could be provided having one or more jaw members which can be at least partially positioned within an interior space defined by 30).
Regarding claim 9, the cap comprises a rigid material selected from the group consisting of a metal, a plastic, a composite material, or any combination thereof (col. 1, lines 22-29).
Regarding claim 10, the claim is being treated as reciting a product-by-process limitation.  The tight, contacting interface of the cap and elongate body can be considered structurally equivalent to at least some overmolded connections.  For example some dissimilar materials when joined by overmolding one onto the other will not adhere to eachother or otherwise be fixedly connected; they 
Regarding claim 21, at least one of the one or more longitudinal slots exhibits an axial length that is greater than half a length of the body (“a length” can be understood to mean some identifiable length defined by the body; the slot 50 clearly has a length greater than half the length of section 42 as seen in Figure 5).
Regarding claim 22, an appropriately sized and shaped forceps could be constructed so that only the one or more jaw members extend through the aperture of the protective sleeve to be received into the jaw cavity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 4-10 and 22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Lohmeier et al. (US 2016/0213434) in view of Krom et al. (US 2012/0010611).
Regarding claim 1, Lohmeier et al. disclose a sleeve insertion tool, comprising: an elongate body (4; Figure 3(b)) having a closed distal end (formed from member 6.1; Figure 6 (a) - Figure 3(b) being understood by one skilled in the art to optionally incorporate the cover 6.1 - ¶[0042]), an open proximal end (receiving shaft 1; Figure 3(b)), and an inner chamber (holding member 4.1; Figure 3(a)) extending from the proximal end toward the distal end; a jaw cavity (section holding member 2; Figure 3(b)) forming part of the inner chamber and located at the distal end of the body; and a protective sleeve (4.1; Figures 3(a) and 3(b)) receivable within the inner chamber and defining an aperture at a distal end thereof (allowing passage of shaft 1 - Figure 3(b)), wherein an end effector with one or more jaw members is receivable within the interior of the protective sleeve and the one or more jaw members are extendable through the aperture of the protective sleeve and receivable into the jaw cavity (evident from Figure 3(b) and ¶[0046]).   
Lohmeier et al. are silent as to whether or not the cover 6.1 (i.e. distal end) is impenetrable by a blunt surgical tool (when moving proximally towards it - in a direction opposite to its opening direction in Figure 6 (a); see comments above describing how “impenetrable” is being interpreted).   However, the purpose of the elongate body is to protect the forceps (¶[0040]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cover from a material that is hard enough to at least prevent it from being penetrated by a blunt surgical instrument in order to protect the forceps.
Lohmeier et al. are silent as to any specific shape of the elongate body and therefore fail to disclose that the elongate body is cylindrical.  Lohmeier et al. disclose that the elongate body is intended to cover a cylindrical tool (¶[0056]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the elongate body of Lohmeier et al. cylindrical in order to match that of the instrument which it covers as taught by Krom et al. 
Regarding claim 4, a sleeve stop (unlabeled proximal ledge of 4 matching distal end of 4.1 in Figure 3(b) of Lohmeier et al.) is defined within the inner chamber and provides a transition surface between the inner chamber and the jaw cavity. 
Regarding claims 5 and 6, Lohmeier et al. fail to disclose that the sleeve engages the sleeve stop or that the sleeve stop exhibits an arcuate conical cross-section.
Krom et al. disclose a tight engagement interface (210; Figure 8B) between a sleeve and elongate body which has a arcuate conical cross-section and further teaches that a gradual curved interface produces a more secure connection and avoids damages at a point of connection over a butt joint (¶[0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tight, arcuate conical interface of Krom et al. at the interface of the sleeve and elongate body of Lohmeier et al. in order to provide an tight engagement between the structures which avoids damages to either. 
Regarding claim 7, a cap (6 of Lohmeier et al.) is positioned within the jaw cavity (Figure 1(a); noting that the “having a closed distal end” of claim 1 does not require the elongate body to form the closed distal end). 
Regarding claim 8, Lohmeier et al. fail to disclose that the cap (6) comprises a hemispherical structure.  The cap of Lohmeier et al. in view of Krom et al., and explained above in regard to claim 1, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cap of Figure 1(a) (which is positioned within the jaw cavity) with the two pivotal segments of Figure 6(b) in order to allow opening of the cap without manual removal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the segments with a half-circular or hemispherical shape in order for each on to match one half of the circular distal opening of the elongate body.
Regarding claim 9, Lohmeier et al. fail to disclose that the cap is rigid or comprises one of the materials as claimed.  Lohmeier et al. suggest that the cap is part of the elongate body (¶[0041] - “the protective cap can exhibit a distal cover) and also discloses that the elongate body can comprise hard or soft metals or plastics (¶[0043]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cap from a hard or rigid metal or plastic since Lohmeier et al. are silent as to any specific material to use or avoid for the cap and indirectly suggest that such materials would be appropriate for its construction.
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have made the interface of the connection between the cap and elongate body air-tight in order to avoid contamination of the surgical tool since the elongate body is intended to protect the tool (“protective cap”).  Claim 10 is being treated as a product-by-process limitation.  The air-tight interface of the cap and elongate body of Lohmeier et al. can be considered structurally equivalent to at least some overmolded connections.  For example some dissimilar materials when joined by overmolding one onto the other will not adhere to eachother or otherwise be fixedly connected; they would merely have a very tight interface.
Regarding claim 22, an appropriately sized and shaped forceps could be constructed so that only the one or more jaw members extend through the aperture of the protective sleeve to be received into the jaw cavity.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Lohmeier et al. (US 2016/0213434) in view of Krom et al. (US 2012/0010611), as applied to claim 1 above, and further in view of Manzo (US 2002/0188293).
Regarding claim 3, Lohmeier et al. fail to disclose that the elongate body comprises one or more longitudinal slots as claimed.  Lohmeier et al. suggest that a variety of releasable connections between the elongate body and protective sleeve can be used (¶[0046]) and disclose using a bayonet connection to connect the elongate body to an end effector in another embodiment (¶[0066]).
Manzo discloses a similar elongate body or protective sleeve (24; ¶[0059]) for surgical forceps (Figure 5C) which can be connected to another sleeve (31) via a bayonet connection requiring one or more longitudinal slots (24b) extending from the proximal end of the sleeve (Figure 5C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Manzo to have provided a bayonet connection (requiring slots as claimed) between the elongate body and protective sleeve of Lohmeier et al. as a suitable alternative connection type taught by the prior art for similar components.

Response to Arguments
Applicant's arguments filed November 16th 2021 have been fully considered but they are not persuasive.  Applicant has argued that the cover 6 of Lohmeier is not impenetrable.  It is respectfully asserted that Applicant’s specification fails to provide guidance for how broad or narrow to interpret “impenetrable” (see remarks above under the 35 U.S.C. 112(b) rejection).  The rejection in view of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771